Case 1:19-cr-00257-WJM Document 24-1 Filed 10/28/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Criminal Case No. 19-cr-257-WJM

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 1.      ERIC KING,

      Defendant.

 ______________________________________________________________________

                           PROTECTIVE ORDER
 ______________________________________________________________________


         Before the Court is an Unopposed Motion for Protective Order, filed pursuant to

 Federal Rule of Criminal Procedure 16(d). The Court finds good cause exists to impose

 limitations on the dissemination of confidential information or sensitive data.

 Accordingly, IT IS ORDERED:

      1. Defendant Eric King is an inmate in the Federal Bureau of Prisons. This

 Protective Order shall apply to certain documents, materials, manuals, books, papers,

 data, or other objects produced in connection with this case, pursuant to Rule 16, and

 marked “CONFIDENTIAL – DEFENDANT MAY VIEW BUT NOT POSSESS”

 (“CONFIDENTIAL INFORMATION”). This Protective Order shall apply to: 1) the

 government, its agents, consultants and experts; 2) the Defendant, through his counsel

 and his counsel’s agents, consultants and experts; 3) the Court and its staff; 4) other

 parties identified only by amendment to this Order.

                                              1
Case 1:19-cr-00257-WJM Document 24-1 Filed 10/28/19 USDC Colorado Page 2 of 4




    2. Unless otherwise agreed to by the parties, or ordered by this Court, Confidential

 Information may be viewed, but not retained, by the Defendant.

    3. The following information may be designated and disclosed as Confidential

 Information: 1) communications between the Department of Justice, the Federal

 Bureau of Investigation, and the Federal Bureau of Prisons; 2) documents disclosing

 internal operations of the Federal Bureau of Prisons, relating to institutional security

 and/or safety, including the defendant’s central inmate file; 3) documents containing

 information exempted from disclosure under the Freedom of Information Act; 4)

 documents disclosing sensitive, internal law enforcement operations or techniques; 5)

 documents containing information of persons other than the defendant and subject to

 the Health Insurance Portability and Accountability Act (“HIPPA”); 6) documents

 disclosing the Bureau of Prisons’ sensitive deliberative process; 7) documents

 disclosing institutional adjustments of the Defendant; and 8) information protected by

 the Privacy Act of 1974.

    4. CONFIDENTIAL INFORMATION shall not be disclosed or used for any purpose

 except proceedings in this case.

    5. This Order applies only to the dissemination of Confidential Information and is

 not intended to interfere with or prevent defense counsel from building general

 institutional knowledge in preparation of the defense. The protections granted by this

 Protective Order shall not be waived.

    6. CONFIDENTIAL INFORMATION may be reproduced electronically for litigation

 management purposes only. Electronically reproduced CONFIDENTIAL




                                              2
Case 1:19-cr-00257-WJM Document 24-1 Filed 10/28/19 USDC Colorado Page 3 of 4




 INFORMATION must retain the “CONFIDENTIAL – DEFENDANT MAY VIEW BUT

 NOT POSSESS” watermark, header or footer.

    7. Transmittal of Confidential Information: A copy of this Order shall accompany

 Confidential Information transmitted to an agent, consultant, or expert retained by

 either party. The transmitting party shall obtain from each recipient, a dated, signed

 acknowledgment of receipt of this Order and the confidential information transmitted,

 identified by bates number, or data file.

    8. Confidential information attached to a pleading shall be filed as a restricted

 document in conformance with D.C.Colo.LCrR47.1, and will maintain all original

 “CONFIDENTIAL INFORMATION” watermarks, headers and footers.

    9. Confidential information offered as an exhibit in pretrial proceedings must be

 submitted with all original “CONFIDENTIAL INFORMATION” watermarks, headers and

 footers and will be docketed as restricted.

    10. Watermarks, headers, footers, and other indicia identifying a document as

 “CONFIDENTIAL – DEFENDANT MAY VIEW BUT NOT POSSESS” must be removed

 from any trial exhibit before the exhibit is tendered to a witness and/or disclosed to a

 jury. Upon conclusion of the proceedings before this Court, all exhibits subject to this

 provision shall be returned to the government and preserved as modified under this

 provision for the record on appeal.

    11. A party may object to the designation of discovery as Confidential Information.

 Objections shall be filed within the deadline for filing of pretrial motions, or no later than

 10 days after receipt of discovery tendered after the motions filing deadline, whichever

 is later. Documents subject to objection shall be filed as restricted, consistent with the



                                               3
Case 1:19-cr-00257-WJM Document 24-1 Filed 10/28/19 USDC Colorado Page 4 of 4




 provisions of this Order. Before filing any objection under paragraph 11, the objecting

 party must confer with counsel for the government to resolve any objections.

    12. Counsel for the defendant may retain a single electronic copy of the materials

 designated as CONFIDENTIAL INFORMATION The digital file shall retain any original

 marks of “CONFIDENTIAL - MAY VIEW BUT NOT POSSESS” designated as subject

 to a protective order and maintained with this Order.

    13. The parties shall maintain a record of compliance with this Order.

    14. This Protective Order may be modified by the Court at any time for good cause

 shown following notice to all parties and an opportunity for them to be heard.

       Dated this ________ day of _________________.




                                          _______________________
                                          United States District Judge




                                             4
